Citation Nr: 0800277	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-32 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for Parkinson's disease.  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1965 to January 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in August 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2007, the veteran submitted additional argument 
to the Board. 


FINDING OF FACT

Parkinson's disease was not was not affirmatively shown to 
have had onset during service; Parkinson's disease was not 
manifested to a compensable degree within one year from the 
date of separation from service; Parkinson's disease, first 
diagnosed after service beyond the one-year presumptive 
period for Parkinson's disease as a chronic disease, is 
unrelated to an injury, disease, or event of service origin. 


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by 
service and service connection for Parkinson's disease as a 
chronic disease may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided with pre- and post- adjudication VCAA notice 
by letters, dated in February 2003 and in March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury, disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  He was asked to submit evidence that would include 
evidence in his possession that pertained to the claim.  The 
notice included the general provisions for rating a 
disability and for the effective date of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim).

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, the procedural defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in August 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The veteran's service medical records are on file 
as are private medical records and records of the Social 
Security Administration.  A copy of the veteran's VA claim 
files was provided to the veteran.  A VA medical opinion was 
obtained in May 2007.  In September 2007, the veteran 
reported that he had no further evidence or information to 
submit in support of his claim.  

As the veteran has not identified any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The service medical records show that the veteran had back 
pain.  

After service, in October 2002, a private physician found 
early signs of Parkinson's disease, including an 
extrapyramidal syndrome with rigidity, peripheral neuropathy, 
ataxia, slowness of movements, stiffness with bradykinesia, 
and cogwheel rigidity with subtle postural instability. 

Medical records from 2001 to 2005 include records from a 
military medical facility disclose that in June 2003 
Parkinson's disease was diagnosed and in September 2003 the 
veteran had a six month history of neurologic symptoms.  

Private medical records disclose that in January 2004 it was 
noted that the veteran had had problems with lack of balance 
and stiffness in his legs which began a year and half 
earlier.  

The veteran submitted an article on Parkinson's disease. 

Records from the Social Security Administration disclose that 
the veteran's Parkinson's disease began in 2002.  

In February 2007, a physician reported that the veteran's 
service medical records document that the veteran had low 
back pain and stiffness several times in the late 1970s and 
early 1980s for which he was placed on a temporary physical 
profile.  The physician stated that lumbago with stiffness 
and bilateral lower extremity stiffness since the 1980s could 
be related to Parkinson's, but it was unclear if it was 
related and such a relationship could not be proven or 
refuted.  



On VA examination in May 2007, the examiner noted that the 
veteran apparently began having difficulty with balance in 
2001 to 2002, and that the service medical records documented 
low back pain in September 1970 with no additional entries 
until 1981, when there were several entries for back pain 
characterization as chronic low back pain.  The examiner 
expressed the opinion that the rapid progression over the 
last several years argued against the possibility that 
chronic low back pain documented in 1981 was in any fashion 
the result or manifestation of Parkinsonism.    

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Where a veteran who served for ninety days or more develops 
an organic disease of the nervous system, such as Parkinson's 
disease, to a degree of 10 percent or more within one year 
from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

On the basis of the service medical records, Parkinson's 
disease was not affirmatively shown during service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  

Although the service medical records document back pain, for 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  As the service medical records lack 
the documentation of the combination of manifestations 
sufficient to identify Parkinson's disease and sufficient 
observation to establish chronicity during service, then a 
showing of continuity of symptomatology after service is 
required to support the claim.

Although the veteran is competent to describe post-service 
back pain because it does not necessarily follow that there 
is a relationship between the symptoms described by the 
veteran and the current Parkinson's disease medical evidence 
is required to demonstrate such a relationship.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

The record shows that Parkinson's disease was diagnosed in 
2003, 18 years after service with a history dating to 2001 or 
2002.  In any event, well beyond the one-year presumptive 
period following separation from service in 1985 for 
Parkinson's disease as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307 and 3.309. 

As for the medical opinion that lumbago with stiffness and 
bilateral lower extremity stiffness since the 1980s could be 
related to Parkinson's, but it was unclear if it was related 
and such a relationship could not be proven or refuted, an 
opinion expressed in the term of "could", the equivalent of 
"may", also implies that it "could not" and it is too 
speculative to establish a medical nexus.  For this reason, 
the Board rejects the medical opinion as favorable evidence.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus).  

As for the opinion of the VA examiner in May 2007 that the 
rapid progression of the disease over the last several years 
argued against the possibility that chronic low back pain 
documented in 1981 was in any fashion the result or 
manifestation of  Parkinsonism.  This evidence opposes, 
rather than supports, the claim. 

As for the veteran's statements, where as here, the 
determinative issue involves a question of medical causation, 
that is, medical evidence of an association or link between 
the current Parkinson's disease and an injury or disease or 
event during service, competent medical evidence is required 
to substantiate the claim because a lay person is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  38 C.F.R. § 3.159; Jandreau 
v. Nicholson, 492 F.3d 1372,  (Fed. Cir. 2007).  For this 
reason, the Board rejects the lay statements as competent 
evidence to substantiate the claim on the question of medical 
causation.

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which is not capable of lay observation, and as 
the preponderance of the competent evidence is against the 
claim for the reasons articulated, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

                                                         (The 
Order follows on the next page.).






ORDER

Service connection for Parkinson's disease is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


